Citation Nr: 0011768	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  96-27 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to a service-connected disability.

2.  Whether reduction of the rating for multiple myeloma from 
100 percent to 30 percent disabling, effective from July 1, 
1996, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from March 1955 to August 
1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) St. Louis, Missouri, Regional Office 
(RO).  In a decision of November 1995, the RO proposed 
reducing the rating for multiple myeloma from 100 percent to 
30 percent.  In a decision of April 1996, the RO effectuated 
that reduction.  In a decision of November 1997, the RO 
denied service connection for diabetes mellitus, claimed as 
secondary to the service-connected multiple myeloma.  


FINDINGS OF FACT

1.  The veteran's diabetes mellitus was aggravated as a 
result of the chemotherapy given for treatment of his 
service-connected multiple myeloma.

2.  The multiple myeloma improved by July 1, 1996, was no 
longer active, the veteran's treatment had been discontinued, 
and the disorder was not productive of general muscular 
weakness with loss of weight and chronic anemia; secondary 
pressure symptoms such as marked dyspnea, edema with pains 
and weakness of an extremity, or other evidence of severe 
impairment of general health; frequent episodes of high and 
progressive fever or febrile episodes with only short 
remissions, generalized edema, ascites, pleural effusion, or 
severe anemia with marked general weakness.


CONCLUSIONS OF LAW

1.  The increase in severity of the diabetes mellitus was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310 (1999).

2.  The reduction of the disability rating for multiple 
myeloma, from 100 percent to 30 percent, effective from July 
1, 1996, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.343, 3.344, Diagnostic Code 7709 (1996 & 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has found that the veteran's claims are "well-
grounded" within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, the claims are not inherently implausible.  
The Board also finds that all relevant facts have been 
properly developed.  All evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
Board does not know of any additional relevant evidence which 
is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

I.  Entitlement To Service Connection For Diabetes Mellitus, 
Claimed
 As Secondary To A Service-Connected Disability.

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disorder such as diabetes mellitus is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran has previously established service connection for 
multiple myeloma secondary to Agent Orange exposure, rated as 
30 percent disabling.  He has also established service 
connection for bronchitis, (determined to have been secondary 
to the multiple myeloma), rated as 10 percent disabling; and 
residuals of a fractured right medial malleolus, rated as 10 
percent disabling.

The evidence is mixed with respect to whether the veteran's 
service-connected multiple myeloma has caused or aggravated 
the diabetes mellitus.  A VA outpatient medical treatment 
record dated in September 1990 shows that the veteran's 
multiple myeloma was being treated with prednisone.  The 
assessment was (1) multiple myeloma, and (2) DM [diabetes 
mellitus].  The treating physician noted that the diabetes 
was not well controlled and was probably secondary to 
prednisone therapy.

On the other hand, the report of a diabetes mellitus 
examination conducted by the VA in October 1997 shows that 
the diagnosis was diabetes mellitus currently requiring 
insulin, and the examiner stated that he did not believe that 
the veteran's diabetes was related to the chemotherapy that 
he received for treatment of his multiple myeloma.  The 
examiner also stated that it should be noted that the 
veteran's diabetes had been diagnosed prior to initiation of 
chemotherapy.  

Finally, the report of a diabetes mellitus examination 
conducted by the VA in February 1998 shows that the examiner 
concluded that the veteran had Type II diabetes diagnosed in 
1989 at age 54 which was diet controlled, however, his 
diabetes was exacerbated and made more severe secondary to 
prednisone which he received for treatment of his multiple 
myeloma in 1990 and 1991.  The examiner noted that the 
veteran previously had an examination in October 1997 at 
which time the examiner did not believe that the veteran's 
diabetes was related to his chemotherapy received for 
multiple myeloma.  The rationale for the opinion had been 
that the diabetes was diagnosed prior to the initiation of 
the chemotherapy.  However, the February 1998 VA examiner 
concluded that the veteran's pre-existing diabetes mellitus 
was well controlled with diet alone and was exacerbated and 
made worse with the initial use of the chemotherapy which 
included prednisone.  He noted that it had exacerbated the 
diabetes to the point that the veteran was symptomatic and 
required insulin therapy. 

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that the veteran's diabetes mellitus increased in 
severity as a result of the chemotherapy given for treatment 
of his service-connected multiple myeloma.  Accordingly, the 
Board concludes that the aggravation of the diabetes mellitus 
was proximately due to or the result of a service-connected 
disability.

II.  Entitlement To Restoration Of A 100 Percent Rating For 
Multiple Myeloma,
 Currently Rated As 30 Percent Disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  The assignment of a particular 
diagnostic code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing a claim for an increased rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  

The veteran's multiple myeloma may be rated by analogy to 
Hodgkin's disease.  Effective October 23, 1995, the 
regulations containing the rating criteria for rating 
Hodgkin's were revised.  See 60 Fed. Reg. 49227 (1995).  The 
veteran's disability rating was reduced shortly thereafter.  
In order to ensure that the veteran's disability rating was 
based on a true change in his condition, rather than based on 
the change in the rating criteria, the Board will review the 
claim under both the old and the new criteria.  The Secretary 
shall from time to time readjust the schedule of ratings in 
accordance with experience; however, in no event shall such a 
readjustment in the rating schedule cause a veteran's 
disability rating in effect on the effective date of the 
readjustment to be reduced unless an improvement in the 
veteran's disability is shown to have occurred.  See 
38 U.S.C.A. § 1155 (West 1991).  Moreover, where the law and 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
authority to the contrary.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  The Board notes that the RO also 
has considered the veteran's claim under both the old and the 
new criteria.  Accordingly, a remand for such consideration 
is not necessary.

Under the previous version of the rating criteria which were 
set forth in 38 C.F.R. § 4.117, Diagnostic Code 7709, 
Hodgkin's disease, a 30 percent rating was warranted where 
the disorder was productive of an occasional low grade fever, 
mild anemia, fatigability or pruritus.  A 60 percent rating 
was warranted for general muscular weakness with loss of 
weight and chronic anemia; or where there were secondary 
pressure symptoms such as marked dyspnea, edema with pains 
and weakness of an extremity, or other evidence of severe 
impairment of general health.  A 100 percent rating was 
warranted for acute (malignant) types or chronic types with 
frequent episodes of high and progressive fever or febrile 
episodes with only short remissions, generalized edema, 
ascites, pleural effusion, or severe anemia with marked 
general weakness.  

Under the revised rating criteria, Diagnostic Code 7709 
provides that a 100 percent rating is warranted for Hodgkin's 
disease where there is active disease or during a treatment 
phase.  The 100 percent rating shall continue beyond the 
cessation of any surgical, radiation, antineoplastic 
chemotherapy or other therapeutic procedures.  Six months 
after the discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination.  Any change in evaluation based on that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105.  If there has been no local recurrence or 
metastasis, the disorder shall be rated on the residuals.   

The Board notes that the protective provisions of 38 C.F.R. 
§ 3.344 (1999) do not apply to the reduction of the rating 
for the veteran's multiple myeloma because that rating was 
not in effect for a long period of time (five years or more) 
as it had only been in effect from November 12, 1993.  See 
Smith (Raymond) v. Brown, 5 Vet. App. 335, 339 (1993), in 
which the Court held that the regulation was not applicable 
to a rating that had been in effect four years, ten months 
and 22 days.  

Several general VA regulations, however, are applicable to 
all rating reductions regardless of whether the rating has 
been in effect for five years or more.  See Brown v. Brown, 5 
Vet. App. 413, 420 (1993).  Under 38 C.F.R. §§ 4.1 and 4.2 
(1999), VA rating reductions must be made based upon review 
of the entire history of the veteran's disability.  
Furthermore, 38 C.F.R. § 4.13 (1999) provides that when any 
change in evaluation is to be made, the rating agency should 
assure itself that there has been an actual change in the 
condition, for the better or worse, and not merely a 
difference in the thoroughness of the examination or in the 
use of descriptive terms.  Finally, in any rating reduction 
case, not only must it be determined that an improvement 
actually occurred, but also that the improvement actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  See  
38 C.F.R. § 4.10 (1999).  Reduction of a rating is only 
proper if it was warranted by a preponderance of the 
evidence.  See Brown v. Brown, 5 Vet. App 413, 421 (1993).  

Under 38 C.F.R. § 3.343(a), total disability ratings when 
warranted by the severity of the condition and not granted 
purely because of hospital, surgical or home treatment, or 
individual unemployability will not be reduced, in the 
absence of clear error, without examination showing material 
improvement in physical or mental condition.  Examination 
reports showing material improvement must be evaluated in 
conjunction with all the facts of record, and consideration 
must be given particularly to whether the veteran attained 
improvement under the ordinary conditions of life, i.e., 
while working or actively seeking work or whether the 
symptoms had been brought under control by prolonged rest, or 
generally, by following a regimen which precludes work, and, 
if the latter, reduction from total disability ratings will 
not be considered pending reexamination after a period of 
employment (3 to 6 months).

The Board has reviewed the full history of the veteran's 
multiple myeloma.  A VA medical record dated in May 1990 
shows that the veteran had been diagnosed as having multiple 
myeloma 18 weeks earlier after having had mild fatigability 
beginning in October 1989.  He was started on pulse therapy 
with Alkeran and prednisone for four days at six week 
intervals.  As of May 1990, he was due for his third dose.  A 
VA treatment record dated in June 1990 shows that the 
multiple myeloma was responding serologically to 
chemotherapy.  A VA record dated in July 1990 shows that the 
multiple myeloma was stable on melphalan and prednisone.  A 
record dated in September 1990 shows that the myeloma was 
controlled with medications.  A record dated in July 1991 
shows that the veteran seemed to be in the indolent stage.  A 
record dated in August 1991 shows that the veteran was taken 
off chemotherapy.  A September 1991 record indicates that the 
veteran was asymptomatic.  A VA treatment record dated in May 
1993 shows that the veteran was seen for a routine follow up.  
He was without complaints.  He denied having fever or chills.  
He also denied having enlarged lymph nodes or bone pain.  

The veteran filed a claim for service connection for multiple 
myeloma in November 1993.  In a decision of July 1994, the RO 
granted service connection for multiple myeloma and assigned 
a 100 percent disability rating, effective from June 9, 1994.  
The effective dates was subsequently changed to November 12, 
1993.  

The veteran was afforded a hematologic disorders examination 
by the VA in September 1995.  The report shows that the 
veteran gave a history of having multiple myeloma which was 
diagnosed in 1990.  The disorder was under fair control, and 
seemed to be static following chemotherapy.  The red cell and 
hemoglobin levels which dropped initially seemed to have 
returned to normal levels.  He also had a history of diabetes 
and mild nephropathy.  His subjective complaints included 
having increased fatigue and more frequent upper respiratory 
infections.  He also said that he had more difficulty 
controlling his diabetes.  He reported having right shoulder 
stiffness and soreness which was relieved by cortisone 
injections.  He also had objective findings of a furuncle in 
the right axilla, stiffness in the right shoulder, and a 
recent increase in blood glucose.  The examiner noted that 
the blood count which originally dropped had returned to 
normal and seemed to be under good control.  There was no 
evidence of sickling crisis.  The veteran's physical activity 
was limited by fatigue which seemed to be increasing.  Any 
work or walking over 30 minutes reportedly caused severe 
fatigue.  The pertinent diagnosis was multiple myeloma.  

In a decision of November 1995, the RO proposed reducing the 
rating for the multiple myeloma from 100 percent to 30 
percent.  The veteran was notified by letter in November 1995 
of the proposed reduction and of his right to submit evidence 
showing that the reduction should not be made.  Subsequently, 
in December 1995, the RO received additional VA outpatient 
medical treatment records.  A record dated in November 1995 
shows that the veteran stated that he felt that he could not 
work a full 40 hour week without excessive fatigue after 
short periods of work.  The impression was multiple myeloma - 
stable.  It was noted that the veteran should still refrain 
from any heavy lifting because of weakened bones.  
Subsequently, in April 1996, the RO reduced the rating from 
100 percent to 30 percent.

The report of a systemic conditions examination conducted by 
the VA in October 1997 shows that the veteran complained of 
generalized fatigue.  However, he did not complain of a lack 
of appetite or weight loss.  He reported having recurrent 
infections particularly of the upper respiratory tract since 
the early 1990s.  He related this to his multiple myeloma and 
subsequent chemotherapy treatment.  There veteran reportedly 
had overt proteinuria.  There were no mental changes.  There 
was no anemia.  The veteran did not have any evidence of 
neurological abnormalities.  There was no distal paresthesia 
upon examination.  No musculoskeletal, skin or cardiac 
defects were noted.  The examiner diagnosed chronic fatigue, 
but noted that the veteran did not meet the criteria to call 
this chronic fatigue syndrome. 

The report of a hemic disorders examination conducted by the 
VA in February 1998 shows that the veteran gave a history of 
being diagnosed with multiple myeloma in January 1990.  He 
said that at that time he was evaluated for elevated protein 
in his urine and associated elevated sugar.  A 24 hour urine 
test was performed, and he was told that he had an IgG 
greater that 5,000.  A bone marrow biopsy was performed, and 
he was diagnosed with multiple myeloma.  He received 
treatments with melphalan and prednisone, and had a total of 
20 months of therapy which did put him into remission.  He 
said that he currently saw a doctor in the oncology clinic 
approximately every three months.  He reported fatigability 
and weakness, and stated that he wore out after a couple of 
hours.  He also reported a history of infections.  He said 
that he had some shortness of breath with exertion, but did 
not have any at rest.  He denied having any chest pain or 
symptoms of claudication.  There was no history of frequent 
transfusions.  There were also no other symptoms of end organ 
damage.  The veteran's last treatment for multiple myeloma 
was in 1992 and included melphalan and prednisone.  Physical 
examination was unremarkable.  The diagnosis was multiple 
myeloma treated with prednisone and melphalan currently in 
remission. 

The Board notes that the reduction of the rating for the 
disorder from 100 percent to 30 percent was based primarily 
on the VA examination conducted in September 1995.  The 
Board's review of the examination report shows that it was a 
thorough examination.  The findings during the examination 
were significantly less severe than had been shown on 
previous VA medical records.  The report reflects that the 
disease was no longer active, and that the veteran's 
treatment had been discontinued.  There was no general 
muscular weakness with loss of weight and chronic anemia; no 
secondary pressure symptoms such as marked dyspnea, edema 
with pains and weakness of an extremity, and no other 
evidence of severe impairment of general health.  There was 
also an absence of evidence showing frequent episodes of high 
and progressive fever or febrile episodes with only short 
remissions, generalized edema, ascites, pleural effusion, or 
severe anemia with marked general weakness  The lack of such 
findings demonstrate that an improvement in the veteran's 
condition had occurred, and that there had been improvement 
in the veteran's ability to function under the daily 
conditions of life and work.  Although the September 1995 
examination report shows that the veteran had complaints of 
fatigability, that symptom was consistent with the criteria 
contemplated for a 30 percent rating.  The Board also notes 
that although the evidence reflected that the veteran 
reported that his fatigue prevented him from working, the 
only restriction placed on him by his treating physician was 
to avoid heavy lifting.  Finally, the Board notes that the 
subsequent examination reports from October 1997 and February 
1998 also do not reflect the presence of the findings which 
are required for a rating higher than 30 percent.  
Accordingly, the Board concludes that the reduction of the 
rating for the low back disorder from 100 percent to 30 
percent was proper.


ORDER

1.  Service connection for diabetes mellitus, claimed as 
secondary to a service-connected disability, is granted.

2.  The reduction of a disability rating for multiple 
myeloma, from 100 percent to 30 percent, effective from July 
1, 1996, was proper.





		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

